                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No. CV 19-08835 RGK (AFMx)                                           Date: October 24, 2019
Title      McKinley Berendo, LLC v. Susan Carpo, et al.

from state to federal court bears the burden of proving that jurisdiction exists. See Scott v. Breeland,
792 F.2d 925, 927 (9th Cir. 1986). Further a “strong presumption” against removal jurisdiction exists.
See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).

        Subject matter jurisdiction exists over civil actions “arising under” federal law. 28 U.S.C.
§ 1331. A claim arises under federal law “when a federal question is presented on the face of plaintiff’s
properly pleaded complaint.” See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Plaintiff’s
Complaint herein contains a single cause of action for unlawful detainer, a state law claim. There is no
federal question jurisdiction even if there is a federal defense to the claim or a counterclaim arising
under federal law or if Defendants’ Answer purports to rely on federal law. See Caterpillar, Inc., 482
U.S. at 392-93. This is a simple state law unlawful detainer case, and there is no federal question
presented on the face of Plaintiff’s Complaint.

         Defendant’s assertion of the “Protecting Tenants at Foreclosure Act of 2009” does not create
federal question jurisdiction. First, that statute expired at the end of 2014. See P.L. 111-22, section
704, as extended by section 1484 of P.L. 111-203. (“This title, and any amendments made by this title
are repealed, and the requirements under this title shall terminate, on December 31, 2014.”) Second,
even if that statute gave rise to a defense against Plaintiff’s foreclosure action, this does not provide the
Court with a basis to assert federal question jurisdiction under the well-pleaded complaint rule. See,
e.g., Federal Nat. Mortg. Ass’n v. Kennedy, 2012 WL 1378671, *1 (C.D. Cal. Apr. 20, 2012) (finding
no federal question jurisdiction over a state law unlawful detainer action where the notice of removal
raised the Protecting Tenants at Foreclosure Act of 2009); Federal Nat. Mortg. Ass’n v. Brooks, 2012
WL 773073, at *4 (C.D. Cal. Mar. 7, 2012) (same); Westcom Credit Union, v. Dudley, 2010 WL
4916578, at *2-3 (C.D. Cal. Nov. 22, 2010) (same). The PTFA does not create a private right of action;
rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank Nat. Ass’n,
722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the complaint because the PTFA “does not
create a private right of action allowing [plaintiff] to enforce its requirements”). Accordingly,
Defendant has failed to meet his burden of showing that federal question jurisdiction exists.

        Moreover, the Notice of Removal has not alleged diversity jurisdiction, and it is clear from the
face of the Complaint that no diversity jurisdiction exists under 28 U.S.C. § 1332. The amount
demanded on the face of the Complaint is alleged not to exceed $10,000 í well below the statutory
threshold of $75,000. The Complaint specifically asserts a claim for past due rent of $2,471.68 plus
ongoing damages at a rate of $95.00 per day. Defendant has made no plausible allegations showing
how those damages would exceed $75,000.



CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 19-08835 RGK (AFMx)                                    Date: October 24, 2019
Title      McKinley Berendo, LLC v. Susan Carpo, et al.

      The Court thus REMANDS the action to state court forthwith and orders the Court Clerk
promptly to serve this order on all parties who have appeared in this action.


cc: Pro Se Defendant




CV-90 (03/15)                       Civil Minutes – General                        Page 3 of 3
